DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (U.S. Patent Publication 2016/0377841).
With regard to independent claim 1, Kubota et al teaches a camera optical lens (page 1, paragraph [0002] and Figure 4) comprising, from an object side to an image side: a first lens (Figure 4, element L1); a second lens (Figure 4, element L2) having a positive refractive power (page 4, paragraph [0056], line 3 and page 8, paragraph [0074], data for f2); a third lens (Figure 4, element 
With regard to dependent claim 2, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens satisfying the conditional expressions -4.97 ≤  f1/f3 ≤ -2.52 and -9.98 ≤ R5/R6 ≤ -2.05, as defined (pages 7 and 8, paragraph [0074], data for Surfaces 5 and 6, f1 and f3).
With regard to dependent claim 3, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein the first lens has a positive refractive power (page 4, paragraph [0056], lines 1-2 and page 8, paragraph [0074], data for f1), and comprises and object-side surface being convex in a paraxial region and an image-side surface being concave in the paraxial region (page 5, paragraph [0057], lines 1-6 and page 7, paragraph [0074], data for Surfaces 1 and 2); and satisfying the conditional expressions 2.48 ≤  f1/f ≤ 14.54, -11.43 ≤ (R1+R2)/(R1-R2) ≤ -1.81 and 0.03 ≤ d1/TTL ≤ 0.09, as defined (pages 7 and 8, paragraph [0074], data for Surfaces 1 and 2, f, f1, d1 and sum of d1 to d16).
With regard to dependent claim 5, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein the second lens comprises an object-side surface being convex in a paraxial region and an image-side surface being convex in the paraxial region (page 5, paragraph [0058] and page 7, paragraph [0074], data for Surfaces 3 and 4); and satisfying the conditional expressions 0.49 ≤  f2/f ≤ 1.62, -1.29 ≤ (R3+R4)/(R3-R4) ≤ -0.40 and 0.06 ≤ d3/TTL ≤ 0.18, as defined (pages 7 and 8, paragraph [0074], data for Surfaces 3 and 4, f, f2, d3 and sum of d1 to d16).

With regard to dependent claim 9, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein the fourth lens has a positive refractive power (page 5, paragraph [0060], lines 7-9 and page 8, paragraph [0074], data for f4), and comprises and object-side surface being concave in a paraxial region and an image-side surface being convex in the paraxial region (page 5, paragraph [0061] and page 7, paragraph [0074], data for Surfaces 7 and 8); and satisfying the conditional expressions 1.28 ≤  f4/f ≤ 4.11, 2.02 ≤ (R7+R8)/(R7-R8) ≤ 6.62 and 0.04 ≤ d7/TTL ≤ 0.12, as defined (pages 7 and 8, paragraph [0074], data for Surfaces 7 and 8, f, f4, d7 and sum of d1 to d16).
With regard to dependent claim 15, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens satisfying the conditional expressions 0.45 ≤  f12/f ≤ 1.36, as defined (pages 7 and 8, paragraph [0074], data for f1, f2 and d2).
With regard to dependent claim 17, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens where a total optical length TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.06 mm (page 7, paragraph [0074], sum of d1 to d16).
With regard to dependent claim 18, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 17, and further teaches such a .

Claims 1, 2, 5, 6 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent Publication 2015/0070784).
With regard to independent claim 1, Chen et al teaches a camera optical lens (page 1, paragraph [0003] and Figure 6) comprising, from an object side to an image side: a first lens (Figure 6, element 210); a second lens (Figure 6, element 202) having a positive refractive power (page 6, paragraph [0098], lines 1-2 and Figure 8, Focus data for 2nd lens element); a third lens (Figure 6, element 203) having a negative refractive power (page 6, paragraph [0099], lines 1-2 and Figure 8, Focus data for 3rd lens element); a fourth lens (Figure 6, element 204); a fifth lens (Figure 6, element 205); and a sixth lens (Figure 6, element 206); and satisfying the conditional expressions -5.00 ≤ f1/f3 ≤ -2.50 and -10.00 ≤ R5/R6 ≤ -2.00, as defined (Figure 8, Focus data for 1st and 3rd lens elements and thickness data for Surfaces 231 and 232).
With regard to dependent claim 2, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens satisfying the conditional expressions -4.97 ≤  f1/f3 ≤ -2.52 and -9.98 ≤ R5/R6 ≤ -2.05, as defined (Figure 8, Focus data for 1st and 3rd lens elements and thickness data for Surfaces 231 and 232).
With regard to dependent claim 5, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein the second lens comprises an object-side surface being convex in a paraxial region and an image-side surface being convex in the paraxial region (page 6, paragraph [0098], lines 3-8); and satisfying the conditional expressions 0.49 ≤  f2/f ≤ 1.62, -1.29 ≤ nd lens element, f, System length and Radius data for Surfaces 221 and 222).
With regard to dependent claim 6, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 5, and further teaches such a camera optical lens satisfying the conditional expressions 0.78 ≤  f2/f ≤ 1.29, -0.80 ≤ (R3+R4)/(R3-R4) ≤ -0.50 and 0.10 ≤ d3/TTL ≤ 0.15, as defined (Figure 8, Focus data for 2nd lens element, f, System length and Radius data for Surfaces 221 and 222).
With regard to dependent claim 15, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens satisfying the conditional expressions 0.45 ≤  f12/f ≤ 1.36, as defined (Figure 8, Focus data for the 1st lens element and the 2nd lens element  and Thickness data for Surfaces 212 and 200).
With regard to dependent claim 16, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 15, and further teaches such a camera optical lens satisfying the conditional expressions 0.72 ≤  f12/f ≤ 1.09, as defined (Figure 8, Focus data for the 1st lens element and the 2nd lens element  and Thickness data for Surfaces 212 and 200).
With regard to dependent claim 17, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens where a total optical length TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.06 mm (Figure 8, System length data).
With regard to dependent claim 18, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 17, and further teaches such a 
With regard to dependent claim 19, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein an F number of the camera optical lens is less than or equal to 2.11 (Figure 8, Fno data).

Claims 1, 2, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama (U.S. Patent Publication 2013/0155527).
With regard to independent claim 1, Yoneyama teaches a camera optical lens (page 1, paragraph [0003] and Figure 1) comprising, from an object side to an image side: a first lens (Figure 1, element 111); a second lens (Figure 1, element 121) having a positive refractive power (page 3, paragraph [0055], lines 10-11); a third lens (Figure 1, element 131) having a negative refractive power (page36, paragraph [0055], line 11); a fourth lens (Figure 1, element 141); a fifth lens (Figure 1, element 211); and a sixth lens (Figure 1, element 221); and satisfying the conditional expressions -5.00 ≤ f1/f3 ≤ -2.50 and -10.00 ≤ R5/R6 ≤ -2.00, as defined (page 3, paragraph [0056], lens data table).
With regard to dependent claim 2, Yoneyama teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens satisfying the conditional expressions -4.97 ≤  f1/f3 ≤ -2.52 and -9.98 ≤ R5/R6 ≤ -2.05, as defined (page 3, paragraph [0056], lens data table).
With regard to dependent claim 15, Yoneyama teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens satisfying the conditional expressions 0.45 ≤  f12/f ≤ 1.36, as defined (page 3, paragraph [0056], lens data table).

With regard to dependent claim 19, Yoneyama teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein an F number of the camera optical lens is less than or equal to 2.11 (page 3, paragraph [0056], Fno data).
With regard to dependent claim 20, Yoneyama teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 19, and further teaches such a camera optical lens wherein an F number of the camera optical lens is less than or equal to 2.07 (page 3, paragraph [0056], Fno data).

Allowable Subject Matter
Claims 4, 7, 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera optical lens comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a negative refractive power; a fourth lens; a fifth lens; and a sixth lens; and satisfying the conditional expressions -5.00 ≤ f1/f3 ≤ -2.50 and -10.00 ≤ R5/R6 ≤ -2.00, as defined, the prior art fails to simultaneously teach such a camera optical lens: satisfying the conditional expressions 3.97 ≤  f1/f ≤ .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
05 January 2022